Title: General Orders, 11 August 1777
From: Washington, George
To: 



G.O.
Cross Roads [Pa.] Augt 11th 1777.

That few Complaints were made for damage done to fences and other property while the troops lay at or near German Town has given

much satisfaction to the well disposed Inhabitant of that neighbourhood and such peculiar pleasure to the Genl that he thinks it an act of Justice to express his approbation of their conduct in G.O. some instances however were not wanting of a contrary behaviour but the Genl flatters himself that by the unwearied behaviour of the Officers, and the good disposition of the Soldiery all abuses of this kind will in future be corrected and that we shall evince clearly that men that have stepped forth in defence of those rights which are most dear and valuable to themselves and Posterity, will not like mercenary hirelings be the first to violate them. The Genl possitively orders that the Commissary Genl do provide and keep in Camp Spirituous Liquors to be Issued to the men as the exigency of service shall require, and being informed that one great cause of the Inormous price of this Article arises from the immoderate proffit made by the Sutlers who are thereby enabled to give any price the Sellers please to ask he directs that each Brigr or Officer Commg a Brige, appoint in his own Brigade a board of Officers of at least to Consist of one from each Regt to examine into and report this matter to him, with their Opinion of prices which the Sutlers ought to content themselves with for the Capital articles they retail, when these reports are receiv’d by the Brigrs in manner aforesaid they are also to meet and Consider them and give their opinion upon the matter to the Commr in Chief.
It is with infinite regret the Genl hears that vile and abominate practice of desertion still prevails and therefore orders that the Inst a Soldier is missing the Commg Officer of the Corps to which he belongs make report thereof to the Brigr who is to direct an immediate pursuit the Offender to be advertised and every necessary means used that can be devised to have him apprehended and brought to Justice.
Many light Dragoon horses being off their speed and broken down by the extream carlessness and wantonness of the riders, the Commr in Chief possitively orders that no non Commd Officer or trooper in the Corps of Horse ever mount his horse except when on duty, nor leap nor Gallop except for exercise under the direction of his Officer and when the service and absolute necessity require it, any offender against this order shall be severely punished, and the Commg and other Officers in each Corps of Horse are to give the most particular attention to this point and see that this order be always carefully observ’d. Genl Conways Brige will in the way of exercise fire their blank catridges this afternoon at 5 o’clock. When the troops are upon a long march the Ensigns are ever to carry their colours furl’d and in case except where they are marching through a Town, and then they will not display them but by the orders of the Brigr or Officer Commg.
The Commr in Chief approves the following sentences of a Genl

Court Martial held the 6th & 7th Inst whereof Colo Wood was Presidt and orders them to be put in execution. Vizt Lieut Smith of the 1st Virga Regt charg’d with refusing to obey orders in the face of a Guard, the Court are of opinion that Lt Smith as he acted as Brige Major to Brigr Genl Muhlenburgh was justifiable in refusing to obey the orders given him in the face of a Guard. Lieut Geo. Hufnour charg’d with borrowing money from one of the soldiers and messing with the Colos servants, the Court acquitted the Prisoner of the charge of messing with the Colos Servants, they sentence the Prisoner to be reprimanded by the Colo of the Regt he belongs to for borrowing money of one of the soldiers. Ensign Robt Grigg of Colo Stewarts Regt charg’d with going to the 4th Pennsylva Regt and drinking with Serjts and Privates, the Court are of Opinion the Prisoner is Guilty of the charge and sentenced him to be Cashired. Lt Ambrose Cream of Colo Stewarts Regt charg’d with disobedience of Colo Stewarts orders, the Court are of opinion the Prisoner is Guilty of the charge, but on account of the orders being vague and uncertain do sentence him to be reprimanded in G.O.
The Commr in Chief had lately an occasion to remark in G.O. the Criminality and dangerous tendency of disobedience of Orders, and disregard to that subordination which ought ever to be established in an Army. In proportion as Obedience and Subordination is wanting, confusion and mischief must take place Lt Cream is deserving of censure and the Genl orders refused to merit his particular attention, cavelling at orders and asking indirect Questions concerning them is not a proper way to come at a full explanation of them but leads to altercation and such consequences as have taken place in the present Instance.
Ensign Made of the 14 Virga Regt charg’d with disobedience of orders in quitting his division without leave the Court do unanimously acquit the Prisoner of the charge laid against him. Capt Hawkins charg’d with making a false return of the men inlisted by him and also returning Ensign Phillips a Soldier inlisted by him as a Private, the Court acquitted him of the charge of making a false return of the number of men recruited, and are of Opinion that Capt Hawkins had a right to enlist Ensign Phillips as a private and return him as such.
The Genl Court Martial of which Colo Wood was President is Desolv’d. A Genl Court Martial is to set at 11 o’clock this forenoon near the place where the Provost Guard is kept by Genl Maxwell’s Encampment and not far from Head Quarters the members are to be warned with the utmost despatch and they are to attend precisely at the Hour mentioned, all witnesses are to attend, Colo Spencer is appointed Presidt of the Court.
